Citation Nr: 1734765	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-10 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for non-cancerous pituitary tumor, claimed as brain tumor.

2. Entitlement to an increased rating for glaucoma, currently evaluated as 10 percent disabling.


ORDER

Entitlement to service connection for non-cancerous pituitary tumor, claimed as brain tumor is denied.

Entitlement to an increased rating for glaucoma, currently evaluated as 10 percent disabling is denied.



FINDINGS OF FACT

1. The preponderance of the evidence of record is against a finding that the Veteran's pituitary tumor, claimed as brain tumor is causally related to, or was aggravated by his military service, to include herbicide exposure.

2. The preponderance of the evidence of record is against a finding that the Veteran's pituitary tumor, claimed as brain tumor is causally related to, or was aggravated by his service-connected disabilities.

3. The Veteran's service-connected glaucoma is manifested by the requirement to take continuous medication, but with visual acuity of no worse than 20/40 in each eye and no loss of visual field.


CONCLUSIONS OF LAW

1. The criteria for service connection for pituitary tumor, claimed as brain tumor have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for an evaluation in excess of 10 percent for glaucoma have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.84a, Diagnostic Codes 6013-6078 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active military service from July 1968 to July 1975.

These matters come before the Board of Veteran's Appeals (Board) from the June 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Los Angeles, California and the September 2012 rating decision of the VA, RO in Nashville, Tennessee. Both claims were subsequently transferred to the Phoenix, Arizona RO.

The Veteran testified before the undersigned Veterans Law Judge in March 2014, at in a Travel Board hearing; a transcript of that hearing is associated with the claims folder and has been reviewed.

On March 2015 the Board remanded the issues on appeal. A review of the claims folder reflects that the RO complied with the remand instructions by obtaining VA medical examinations/opinions and subsequently issuing a supplemental statement of the case (SSOC).

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Entitlement to service connection for non-cancerous pituitary tumor, claimed as brain tumor

The Veteran contends that he has a tumor related to his military service. 

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The question for the Board is whether the Veteran's pituitary tumor is etiologically related to, or aggravated by, an in-service disease or injury.   

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran's pituitary tumor is etiologically related to or aggravated by his military service or his service-connected disabilities.

A March 1975 separation examination is silent for any pertinent defects, diagnoses or significant history related to the Veteran's tumor. On the Report of Medical History at separation, the Veteran checked the box indicating he did not have a tumor or cyst.

The earliest medical record for a pituitary tumor is in May 2010, during a routine eye examination. (See May 2010 VA medical records). There is no evidence of treatment for a tumor in service.

In a September 2015 VA medical examination the examiner opined that the Veteran's pituitary tumor is less likely as not incurred in or caused by his military service. The examiner explained that the Veteran's tumor was not diagnosed until after his military service in 2010. The examiner further noted that there is no evidence of a thyroid/parathyroid disorder. 

In a February 2016 VA medical addendum, the September 2015 examiner further noted that the Veteran's pituitary tumor did not have its onset until 35 years after his military service. 

In March 2016, the VA obtained an Independent Medical Opinion (IMO). The examiner opined that the Veteran's current pituitary tumor, currently diagnosed as a prolactin hypersecreting macroadenoma, is less likely than not incurred in or caused by the claimed in-service injury, event, or illness, to include his presumed exposure to herbicide. The examiner further opined that the Veteran's current pituitary tumor, currently diagnosed as a prolactin hypersecreting macroadenoma, is less likely than not proximately due to,  the result of, or aggravated by, any of the Veteran's service connected conditions, to include diabetes mellitus type II; lumbosacral strain with spondylosis; PTSD; glaucoma or hypertension.

The March 2016 examiner explained that there service treatment records reflect no evidence of the Veteran experiencing any symptoms or signs of a pituitary tumor during his military service or within a year of leaving military service. The examiner further explained that the etiology of pituitary adenomas in not known, but likely has a genetic component, and the risk factor of multiple endocrine neoplasia, type I (MEN I), that the Veteran does not have. Based on review of medical literature and the Veteran's claims folder; the examiner concluded that there is no association (whether causal or aggravation) between pituitary adenomas and the Veteran's service connected diabetes mellitus type II; lumbosacral strain with spondylosis; PTSD; glaucoma or hypertension.

Presumptive service connection - herbicide exposure

The Board notes that the Veteran has also alleged that his pituitary tumor may be associated with in-service herbicide exposure.

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met. 38 C.F.R. § 3.309 (e) (2014). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a). The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: Chloracne or other acne form disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal' s angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e). 

The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. 
 § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the claims folder reflects, and VA concedes, that the Veteran served in the Republic of Vietnam during the presumption period. As such, the Veteran is presumed to have been exposed to herbicides. However, pituitary tumor and prolactin hypersecreting macroadenoma are not a diseases listed 38 C.F.R. § 3.309 (e). As such, presumptive service connection based on herbicide exposure is not warranted.

Additionally, the March 2016 examiner, citing various medical studies, noted that there is inadequate or insufficient evidence to determine whether there is an association between exposure to the herbicides and brain cancer or other nervous system cancers. The examiner continued to explain that the Veteran's pituitary macroadenoma is a brain tumor.

In the present claim, the preponderance of the evidence is against a finding that the Veteran's pituitary tumor are causally related to, or aggravated by, active service, to include due to herbicide exposure. In addition, there is no continuity of symptomatology which supports a causal relationship between these condition and active service. The earliest clinical evidence of a pituitary tumor is in May 2010, approximately 35 years after the Veteran separated from service. (See May 2010 VA medical record). While 35 years absent of treatment may not be definitive evidence that a nexus does not exist, the lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim; especially when such treatment is for an injury that occurred after service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board notes that the Veteran may sincerely believe that his pituitary tumor is causally related to active service. However; the probative evidence is against such a finding. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the pituitary tumor for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to an increased rating for glaucoma, currently evaluated as 10 percent disabling.

The Veteran is seeking a rating in excess of 10 percent for glaucoma. 

Legal Criteria

The Veteran's glaucoma has been rated as 10 percent disabling under Diagnostic Code 6013. Under this code, open-angle glaucoma is to be rated based on visual impairment or, a minimum evaluation of 10 percent is to be assigned if continuous medication is required. 38 C.F.R. § 4.79, Diagnostic Code 6013.

Evaluations for impairment of central visual acuity range from noncompensable to 100 percent. 38 C.F.R. § 4.79, Diagnostic Code 6061 to 6066 (2016). A 10 percent evaluation is warranted where vision is 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye. A 10 percent evaluation is also warranted where vision is 20/50 in both eyes. The evaluations continue to increase for additional impairment of central visual acuity, which is to be measured based on the best distant vision obtainable after the best correction by glasses. 38 C.F.R. §§ 4.75, 4.76.

Diagnostic Code 6080 rates eye disorders based on impairment of the field of vision. Under 38 C.F.R. § 4.76a, Table III (2016), the normal visual field extent at the 8 principal meridians totals 500 degrees. The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally. The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians. Under Diagnostic Code 6080, a 10 percent rating is assigned for a unilateral scotoma; with remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally. A 30 percent rating is assigned for remaining field of 31 to 45 degrees unilaterally; concentric contraction of visual field unilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopsia visual filed defects. Again, evaluations continue to increase for additional impairment of visual fields. 38 C.F.R. § 4.79 (2016).

To determine the rating for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately rate the visual acuity and visual field defect, expressed as a level of visual acuity, and combine them under the provisions of §4.25. 38 C.F.R. § 4.77 (c).

Analysis

The Veteran was afforded a VA examination April 2010. On physical examination, funduscopic examination findings were abnormal. Optic nerve of the right eye was .75 and .7 of the left eye. The vessel, macula, fundus, media, and peripheral were normal in both eyes. The corrected visual acuity finding of the right eye at distance was 20/25; left eye at distance was 20/25-; right eye at near was 20/25+2; and left eye at near was 20/25+2. The examination further noted the Veteran's treatment of glaucoma included eye drops.

Outpatient treatment record dated June 24 2010 from Phoenix VA Medical Center noted the Veteran's corrected vision right eye at distance was 20/30;  left eye at distance was 20/20; corrected vision right eye at near was 20/30-1; and  corrected vision at left eye near was 20/20.

The Veteran was afforded a VA examination March 2013. The Veteran's bilateral corrected distance visual acuity was recorded as 20/40 or better and corrected near vision was recorded as 20/40 or better. Goldman Visual Fields testing reflects the Veteran with no loss of visual field.

A September 2015 VA examination reflected the Veteran's the bilateral corrected distance visual acuity as 20/40 or better and bilateral corrected near vision as 20/40 or better. Upon testing the Veteran was found to have normal of visual fields bilaterally.

Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted. In this regard, the VA examinations both document visual acuity of 20/40 or better in both eyes. Moreover, there is no evidence of visual field loss. As such, a higher rating is not available based on visual impairment. The Veteran's current 10 percent rating reflects the Veteran's need to take continuous medication (i.e. eye drops). 

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his glaucoma. In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the descriptions of the Veteran's symptoms. The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for glaucoma. In denying a higher rating, the Board finds the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

The Board finds that the symptoms associated with the Veteran's glaucoma are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's glaucoma disability symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his glaucoma. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Disabled American Veterans]

Department of Veterans Affairs


